Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Optical Cable Corporation: We consent to the incorporation by reference in Registration Statement Nos.333-09433, 333-115575, 333-128163,333-174917, and 333-189277on FormS-8 and Registration Statement No.333-103108 on FormS-3 of Optical Cable Corporation of our report dated December 19, 2014, with respect to the consolidated balance sheets of Optical Cable Corporation and subsidiaries as of October31, 2014 and 2013, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended October31, 2014, which report is incorporated by reference in the October31, 2014 Annual Report on Form10-K of Optical Cable Corporation. /s/ KPMG LLP Roanoke, Virginia
